DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the tank" in line 2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the recording head" in lines 2-3 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the relief valve" in lines 1-2 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertschy (EP 0076914)
Regarding claim 2, a recording apparatus comprising a supply flow path configured to connect the tank storing liquid to the recording head which includes an ejection port for ejecting liquid and a pressure chamber communicating with the ejection port and supply liquid to the recording head (Figure 1; Page 4, Paragraphs 5-7; Abstract; pressure will be applied to the tank 10)
A supply pump (12) located in the supply flow path and configured to pump liquid in the supply flow path (Figure 1)
A relief flow path (23) connecting a first position in the supply flow path to a second position in the supply flow path, wherein the first position is located at a downstream side of the supply pump in the supply flow path and the second position is located at an upstream side of the supply pump in the supply flow path
Wherein the supply pump (12) flows liquid in a first flow path including the tank, the supply flow path, the pressure chamber (Figure 1; Abstract; Page 4, Paragraphs 5-7; Page 4, Paragraph 8 – Page 5, Paragraph 2)
Regarding claim 3, wherein the supply pump is driven by a constant amount (Figure 1; Page 2, Paragraph 0004)
Regarding claim 4, wherein the supply pump provides a constant flow rate in the supply flow path (Figure 1; Page 2, Paragraph 0004)
Regarding claim 5, wherein the constant flow rate in the supply flow path is equal to or greater than a sum value which is based on a predetermined amount of liquid to be ejected from the recording head (Figure 1; Page 2, Paragraph 0004; continuous flow with regulated pressure)
Regarding claim 6, wherein the predetermined amount is a maximum amount of liquid ejected from the recording head per unit time (Figure 1; Page 2, Paragraph 4; Page 4, Paragraphs 7 – Page 5, first paragraph; Page 6, Paragraph 1); The amount of ink ejected from the recording head will be considered the predetermined amount of ink and also the maximum amount of ink at that period of time 
Regarding claim 7, a collection flow path (17) configured to connect the recording head to the tank and collect liquid from the recording head; wherein the first flow path includes the collection flow path (Figure 1; Page 2, Paragraph 4; Page 4, Paragraphs 7 – Page 5, first paragraph; Page 6, Paragraph 1)
Regarding claim 8, wherein the constant flow rate in the supply flow path is equal to or greater than a sum value which is based on a predetermined amount of liquid to be ejected from the recording head and a flow rate in the collection flow path (Figure 1; Page 2, Paragraph 0004; continuous flow with regulated pressure)
Regarding claim 11, a relief valve (24) located in the relief flow path (23) and configured to, in a case where the pressure of the pumped liquid in the supply flow path is larger than a predetermined value, open the relief flow path so as to allow liquid in the supply flow path to flow from the first position to the second position (Figure 1; Page 4, last paragraph – Page 5, paragraph 2)
Regarding claim 12, the recording head includes a recording element for generating energy used for ejecting liquid, the pressure chamber is an area facing to the recording element, the ejection port ejects ink supplied in the pressure chamber (Figure 1; Page 4, Paragraphs 5-7; Abstract)
Regarding claim 13, the supply pump (12) flows the liquid from the outside of the pressure chamber to the inside of the pressure chamber and from the inside of the pressure chamber to the outside of the pressure chamber (ink will be circulated throughout the system; Abstract) by supplying liquid such that the liquid flows from a second flow path through the pressure chamber to a third flow path (multiple flow paths are disclosed within the circulation system) (Figure 1; Abstract; Page 4, Paragraph 5 -Page 5, Paragraph 2)
Regarding claim 14, comprising recording head (Figure 1; Page 4, Paragraphs 5-7; Abstract)
Regarding claim 15, comprising the tank (Figure 1; Page 4, Paragraphs 5-7; Abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertschy (EP 0076914) in view of Marcus et al (U.S. Pub. 2014/0015879)
Regarding claim 9, Marcus discloses wherein the recording head is a full line type in which ejection ports are arranged in an area corresponding to a width of a recording medium (Figure 1; Paragraphs 0053-0055; Abstract)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Marcus into the device of Bertschy, for the purpose of performing high speed printing 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertschy (EP 0076914) in view of Inoue et al (U.S. Pub. 2012/0200622) 
Regarding claim 10, Bertschy discloses the relief valve will relieve excess pressure (Figure 1; Page 4, last paragraph – Page 5, paragraph 2), but does not expressly disclose opening and closing the relief valve. Inoue discloses a pressure relieve valve which opens and closes depending on the value of the pressure (Paragraphs 0047, 0054, 0057)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Inoue into the device of Bertschy, for the purpose of releasing gas/pressure to the outside

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	November 9, 2022